Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 1 of 28 PageID 1183



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                             CASE NO.: 8:19-cv-00449-CEH-JSS

 WAHEED NELSON,

         Plaintiff,

 vs.

 BOB GAULTIERI, Official Capacity as
 Sheriff of Pinellas County, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON, LLC, MAXIM
 HEALTHCARE SERVICES, INC.,
 MATTHEW SWICK, M.D., ALL
 FLORIDA ORTHOPAEDIC
 ASSOCIATES, P.A., and WITCHNER
 BELIZAIRE, M.D.,

         Defendants.
                                                        /

        DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
       CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S MOTION
           TO DISMISS OR FOR SUMMARY JUDGMENT AS TO
             PLAINTIFF’S THIRD AMENDED COMPLAINT1

         Defendants Corizon, LLC (“Corizon”), Florida Department of Corrections

 (“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) (collectively “Corizon

 Defendants”) pursuant to Federal Rules of Civil Procedure 12 and 56 and Rule

 3.01, Local Rules of the United States District Court for the Middle District of



 1
  Some of the arguments made in this Motion were previously argued in state court. That motion was denied, as
 Florida rules limit courts to the four corners of the complaint at dismissal. This Court is not so constrained.
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 2 of 28 PageID 1184



    Florida, hereby file their Motion to Dismiss or for Summary Judgment as to the

    Plaintiff’s Third Amended Complaint (“Complaint”) [ECF #41] as follows:

                                                    MOTION

            1.       Plaintiff Waheed Nelson (“Nelson”) filed suit bringing medical

    negligence against the FDOC (Count II), Belizaire (Count III) and Corizon (Count

    IV) and a constitutional failure to treat against Belizaire (Count IX) and Corizon

    (Count X).

            2.       The claims are insufficiently pled and are not supported by the record.

            3.       Therefore, the Complaint should be dismissed and/or summary

    judgment granted in favor of the Corizon Defendants.

                                       MEMORANDUM OF LAW

            I.       BACKGROUND

            Nelson entered FDOC custody on April 16, 2015, and was released in

    October 2017. At the time, Corizon was contracted with FDOC to provide medical

    care to inmates in certain FDOC prisons, including Nelson’s place of incarceration.

    On the day of his arrival, an x-ray apparently revealed a fracture of his right ankle

    and the radiologist suggested additional x-rays and possible surgery. In May 2015,

    an MRI indicated the fracture and swelling. Nelson claims Belizaire “did not send

    [him] for surgery and on July 28, 2015, [he] had to have his right leg amputated

    [ECF #1-1, ¶¶45-55].


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 3 of 28 PageID 1185



            The Complaint is short on facts, and for good reason: Nelson has it wrong.

    The entire claim against these Defendants is that his referral to specialists was

    delayed. According to the pertinent records, that claim finds no traction.

            A series of x-rays taken late in the day April 16, 2015 showed a damaged

    right foot and ankle. Those studies were ordered by Dr. Marie Garcon and were

    reported on April 17 and 18, 2015 [ECF #52, pp. 1-4]. On April 18, 2015, Dr.

    Adam requested a consultation with an orthopedist, which was approved and an

    appointment was set for April 27, 2015. In the meantime, Dr. Belizaire ordered

    follow-up x-rays, which were performed on April 21, 2015 [ECF #52, pp. 7-8]. On

    April 27, 2015, the orthopedist reported a condition known as Charcot foot, and

    recommended follow-up with Dr. Steele, a surgeon [ECF #52, pp. 5-6].                                     Dr.

    Calderon referred Nelson to Dr. Steele on April 29, 2015, and an appointment was

    set for May 18, 2015. Dr. Steele requested an MRI and noted that Nelson was

    likely to require a below-the-knee amputation [ECF #52, pp. 9-10]. Dr. Belizaire

    referred Nelson to a podiatrist on May 8, 2015, who recommended debridement of

    the left foot on June 12, 2015 [ECF #52, pp. 11-12]. The MRIs suggested by Dr.

    Steele were done on May 22, 2015 [ECF #52, pp. 13-14]. Nelson returned to Dr.

    Steele on June 29, 2015, and he recommended a right below-the-knee amputation

    [ECF #52, p. 15].

            Corizon was served with a medical malpractice notice of intent in April


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 4 of 28 PageID 1186



    2017. That notice included an affidavit from an orthopedic surgeon [ECF #19-1].

    Belizaire was served with a medical malpractice notice of intent in July 2017. That

    notice included an affidavit from an internal medicine physician. Nelson did not

    provide pre-suit notice to the FDOC.

            II.      ARGUMENT

                     A.      Dismissal and Summary Judgment Standards2

            Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

    short and plain statement of the claim showing that the pleader is entitled to relief.”

    “[T]he pleading standard does not require ‘detailed factual allegations,’ but it

    demands        more      than      an     unadorned,        the-defendant-unlawfully-harmed-me

    accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

    Twombly, 550 U.S. 544, 555 (2007)).                       Mere “labels and conclusions” or “a

    formulaic recitation of the elements of a cause of action” are insufficient. Iqbal,

    556 U.S. at 678 (citations and internal quotation marks omitted). “Nor does a

    complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

    enhancement.’” Id. (citing Bell Atl. Corp., 550 U.S. at 557).

            Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a

    complaint fails to state a claim upon which relief can be granted. “To survive a

    motion to dismiss, a complaint must contain sufficient factual matter, accepted as

    2
      Because Corizon relies on record evidence, it is requested that this Motion be considered one for summary
    judgment according to Federal Rule of Civil Procedure 12(d).

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          4
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 5 of 28 PageID 1187



    true, to state a claim for relief that is plausible on its face.” Iqbal, 556 U.S. at 678

    (citations and internal quotation marks omitted). A complaint states a facially

    plausible claim for relief “when the plaintiff pleads factual content that allows the

    court to draw the reasonable inference that the defendant is liable for the

    misconduct alleged.” Id. (citation omitted). The complaint must establish “more

    than a sheer possibility that a defendant has acted unlawfully.” Id.; see also Bell

    Atl. Corp., 550 U.S. at 555 (stating that “[f]actual allegations must be enough to

    raise a right to relief above the speculative level”). This inquiry is a “context-

    specific task that requires the reviewing court to draw on its judicial experience

    and common sense.” Iqbal, 556 U.S. at 679.

            Summary judgment is proper “if the pleadings, depositions, answers to

    interrogatories and admissions on file, together with the affidavits, if any, show

    that there is no genuine issue as to any material facts and that the moving party is

    entitled to summary judgment as a matter of law.” Fed. R. Civ. P. 56; Celotex

    Corp. v. Catrett, 477 U.S. 317, 322 (1986). In 1986, the Supreme Court decided a

    trio of cases which encourage the use of summary judgment as a means to dispose

    of cases which are not factually or legally supported. See Celotex Corp., 477 U.S.

    at 317; Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita Elec.

    Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). The primary purpose of

    granting summary judgment is to avoid unnecessary trials when there is no genuine


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          5
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 6 of 28 PageID 1188



    issue of material fact in dispute, so if the evidence opposing summary judgment is

    merely colorable or is not significantly probative, summary judgment should be

    granted. See Anderson, 477 U.S. at 249-50.

            The “party seeking summary judgment always bears the initial responsibility

    of informing the district court of the basis for its motion, and identifying those

    portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

    on file, together with the affidavits, if any,’ which it believes demonstrate the

    absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323.

    Furthermore, once a moving party identifies those portions of the record showing

    the absence of a genuine issue of material fact, the party opposing summary

    judgment must set forth specific facts showing a genuine issue for trial and may

    not rely on mere allegations or denials. See Celotex Corp., 477 U.S. at 324;

    Anderson, 477 U.S. at 256-57. If the record as a whole could not lead a rational

    trier of fact to find for the non-moving party, then there is no genuine issue of fact

    precluding summary judgment. See Matsushita, 475 U.S. at 586. Where the

    record facts render the non-moving party’s claim implausible, the non-moving

    party must come up with more persuasive evidence than would otherwise be

    necessary to defeat summary judgment. Id. at 587.

            Evidence that is “merely colorable, or is not significantly probative” of a

    disputed fact, or a “mere scintilla of evidence” is not sufficient; there must be


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          6
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 7 of 28 PageID 1189



    enough of a showing that the (trier of fact) could reasonably find for that party.

    Anderson, 477 U.S. 242; Mendoza v. Borden, Inc., 195 F.3d 1238, 1244 (11th Cir.

    1999); Walker v. Darby, 911 F.2d 1573, 1576-1577 (11th Cir. 1990). Conclusory

    allegations, whether based on speculation or subjective beliefs, are insufficient to

    oppose a motion for summary judgment. Waddell v. Valley Forge Dental Assoc.,

    Inc., 276 F.3d 1275, 1279 (11th Cir. 2001); Holifield v. Reno, 115 F.3d 1555, 1564

    n.6 (11th Cir. 1997) (holding that plaintiff’s “conclusory assertions . . . , in the

    absence of (admissible) supporting evidence, are insufficient to withstand

    summary judgment”); Fullman v. Graddick, 739 F.2d 553, 557 (11th Cir. 1984)

    (“[M]ere verification of party’s own conclusory allegations is not sufficient to

    oppose summary judgment. . . . ”).

                     B.      The Medical Negligence Claims

            Florida’s Medical Malpractice Act, contained in Chapter 766, Florida

    Statutes (2017), sets out a complex pre-suit investigation procedure that both the

    claimant and defendant must follow before a medical negligence claim may be

    filed in court. See Kukral v. Mekras, 679 So. 2d 278, 280 (Fla. 1996). As part of

    this procedure, section 766.106(2), Florida Statutes (2017) requires that “[after]

    completion of the pre-suit investigation pursuant to section 766.203 and prior to

    filing a claim for medical malpractice, a claimant shall notify each perspective

    defendant, and if any perspective defendant is a health care provider licensed under


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          7
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 8 of 28 PageID 1190



    chapter 458, chapter 459, chapter 460, chapter 461 or chapter 466, the Department

    of Health by certified mail, return receipt requested, of an intent to initiate

    litigation for medical malpractice.”

            Section 766.203(2)(b), Florida Statutes (2017) requires that corroboration of

    reasonable grounds to initiate medical negligence litigation shall be provided by

    the claimant’s submission of a verified written opinion from a medical expert at the

    time the notice of intent to initiate litigation is mailed. The Florida Supreme Court

    has held that “Chapter 766, notice and pre-suit screening requirements apply to

    claims that ‘arise out of the rendering of or the failure to render medical care or

    services.’” J.B. v. Sacred Heart Hosp. of Pensacola, 635 So. 2d 945, 949 (Fla.

    1994).       The pre-suit requirements apply to incarcerated plaintiffs.                                  See

    O’Hanrahan v. Moore, 731 So.2d 95 (Fla. 4th DCA 1999); Okaloosa County v.

    Custer, 697 So.2d 1297 (Fla. 1st DCA 1997).

            The initial question presented here, whether Florida’s Medical Malpractice

    Act applies to cases in federal court, has been answered in the affirmative. See

    McMahan v. Toto, 256 F.3d 1120 (11th Cir. 2001); Woods v. Holy Cross Hosp.,

    591 F.2d 1164 (5th Cir. 1979) (applying the Erie doctrine to hold that the Florida

    medical malpractice pre-suit procedures must be followed in federal court);3 Clark

    v. Sarasota County Public Hosp. Bd., 65 F.Supp.2d 1308, 1314 (M.D. Fla. 1998).

    3
     The Eleventh Circuit in an en banc decision, Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981),
    adopted as precedent decisions of the former Fifth Circuit rendered prior to October 1, 1981.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          8
  Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 9 of 28 PageID 1191



            The second question is whether Nelson complied with the pre-suit procedure

    by attaching an affidavit from a medical provider in the same specialty as

    Belizaire, who is an internal medicine physician. See Fla. Stat. §766.102(5)(b)

    (2015). He did not. Those claims must be dismissed.

                             1.      FDOC

            In Count II, Nelson brings a vicarious liability claim against FDOC for the

    negligence of its “physicians, nurse practitioners and nurses.” Although FDOC is

    not a medical provider according to the Act, it was entitled to presuit notice.

    "[T]he proper test for determining whether a defendant is entitled to notice under

    section 766.106(2) is whether the defendant is directly or vicariously liable under

    the medical negligence standard of care set forth in section 766.102(1)." Weinstock

    v. Groth, 629 So. 2d 835, 838 (Fla. 1993). FDOC was not served with presuit

    notice of the medical malpractice claim and the two-year statute of limitations ran

    long ago. Therefore, the claim should be dismissed with prejudice.

            Additionally, this claim cannot continue because Nelson did not comply

    with an additional condition precedent by providing presuit notice as required

    before suing Florida governmental agencies. In pertinent part, Section 768.28(6),

    Florida Statutes (2017) states that

             (a) An action may not be instituted on a claim against the state or
             one of its agencies or subdivisions unless the claimant presents the
             claim in writing to the appropriate agency, and also, except as to
             any claim against a municipality, county, or the Florida Space
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          9
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 10 of 28 PageID 1192



             Authority, presents such claim in writing to the Department of
             Financial Services, within 3 years after such claim accrues and the
             Department of Financial Services or the appropriate agency denies
             the claim in writing

                                         * * *
             (b) For purposes of this section, the requirements of notice to the
             agency and denial of the claim pursuant to paragraph (a) are
             conditions precedent to maintaining an action but shall not be
             deemed to be elements of the cause of action and shall not affect the
             date on which the cause of action accrues.

            "[T]he purpose of the notice requirement is to provide the State and its

    agencies sufficient notice of claims filed against them and time to investigate and

    respond to those claims." Cunningham v. DCF, 782 So. 2d 913, 915 (Fla. 1st DCA

    2001) (citing Metro. Dade Cnty. v. Reyes, 688 So. 2d 311, 313 (Fla. 1996)).

    Compliance with section 768.28, Florida Statutes, is a condition precedent to suit.

    Commercial Carrier Corp. v. Indian River County, 371 So. 2d 1010, 1022-23 (Fla.

    1979).

            Nelson did not provide presuit notice to the FDOC. Because it is a condition

    precedent, the case cannot be continued unless that fault is cured. The fault cannot

    be cured because the three-year limitation in Section 768.28(a) has passed.

    Dismissal with prejudice is warranted.

                             2.      Corizon and Belizaire

            While Corizon was served with the medical malpractice presuit notice, that

    notice was insufficient because Nelson’s presuit expert is not of the same specialty


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         10
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 11 of 28 PageID 1193



    as the physicians on which liability is to be based. According to Section

    766.102(5), Florida Statutes (2017), an expert “may not give expert testimony

    concerning the prevailing professional standard of care unless the person is a

    health care provider who holds an active and valid license and conducts a complete

    review of the pertinent medical records and meets the following criteria:

                   (a) If the health care provider against whom or on whose
            behalf the testimony is offered is a general practitioner, the expert
            witness must have devoted professional time during the 5 years
            immediately preceding the date of the occurrence that is the basis for
            the action to:
                          1.    The active clinical practice or consultation as a
                   general practitioner;
                          2.    The instruction of students in an accredited health
                   professional school or accredited residency program in the
                   general practice of medicine; or
                          3.    A clinical research program that is affiliated with
                   an accredited medical school or teaching hospital and that is in
                   the general practice of medicine.

            Florida courts consistently note the importance of the presuit expert

    requirements in determining a claim's legitimacy. See Columbia/JFK Med. Ctr.

    Ltd. P'ship v. Brown, 805 So. 2d 28, 29 (Fla. 4th DCA 2001) (recognizing that the

    "purpose of the presuit notice and the requirement of an expert's affidavit to

    corroborate the claim is . . . to demonstrate that the claim is legitimate."). In Clare

    v. Lynch, 220 So. 3d 1258, 1260-61 (Fla. 2nd DCA 2017), the court determined

    that a presuit affidavit from a podiatrist was ineffective regarding an orthopedic

    surgeon, even though both specialists focused their practice on foot and ankle

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         11
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 12 of 28 PageID 1194



    surgery. In doing so, the court decided there was no expert corroboration, so the

    case should have been dismissed.

            In this case, Nelson provided the affidavit from an orthopedic surgeon [ECF

    #19-1, pp. 10-11]. It is insufficient according to Florida law. Specialists took over

    care for Nelson’s foot in April 2015. Those specialists were not Corizon or FDOC

    employees, so Corizon is not responsible for their care. All other individual

    medical providers mentioned in the Complaint are either general practitioners or

    nurses, and Nelson’s presuit expert is not qualified to provide opinions regarding

    their care.

            Additionally, neither Corizon nor Belizaire can be sued in tort, as they are

    statutory agents of the FDOC. According to section 768.28, Florida Statutes

    (2017), entities such as Corizon have certain sovereign immunity rights and

    limitations with respect to claims against them. See §768.28(5), Fla. Stat. (2017).

    Among the rights and limitations is section 768.28(9)(a), which establishes that no

    “officer, employee, or agent of the state or of any of its subdivisions shall be held

    personally liable in tort or named as a party defendant in any action for any injury

    or damage suffered as a result of any act, event, or omission of action in the scope

    of his employment or function . . . .” § 768.28(9)(a), Fla. Stat. (2017). The

    exclusive remedy is by action against the governmental entity, the head of the

    entity, or the constitutional officer deemed the employer or the head of the entity.


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         12
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 13 of 28 PageID 1195



    See § 768.28(9)(a), Fla. Stat. (2017).

             According to Section 768.28(10), Florida Statutes (2017)

             (b) Health care providers or vendors, or any of their employees or
             agents, that have contractually agreed to act as agents of the
             Department of Corrections to provide health care services to
             inmates of the state correctional system shall be considered agents
             of the State of Florida, Department of Corrections, for the purposes
             of this section, while acting within the scope of and pursuant to
             guidelines established in said contract or by rule. The contracts shall
             provide for the indemnification of the state by the agent for any
             liabilities incurred up to the limits set out in this chapter.

            This section has been interpreted as addressing the legislature’s public

    policy concerns regarding the liability of health care providers such as Corizon.

    See e.g. Mingo v. ARA Health Services, Inc., 638 So. 2d 85, 86 (Fla. 2d DCA 1994)

    (stating that the “legislature found it necessary to create state agency status for

    such health care providers by specific statutory enactment”).

            When Nelson entered FDOC custody, Corizon contracted to provide medical

    care to inmates of the FDOC, and the contract is in the record [ECF #19-2].

    Section VII.H of the contract contains an agreement that Corizon and its

    employees act as agents of the FDOC while providing medical services under the

    contract:

             Contractors Acting as an Agent of the State

                   In the Contractor’s performance of its duties and
             responsibilities under this Contract, the Contractor shall, at all times,
             act and perform as an agent of the Department, but not as an
             employee of the Department. The Department shall neither have nor
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         13
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 14 of 28 PageID 1196



             exercise any control or direction over the methods by which the
             Contractor shall perform its work and functions other than as
             provided herein. Nothing in this Contract is intended to, nor shall be
             deemed to constitute, a partnership or joint venture between the
             parties.

             The language of the statute could hardly be more clear. Corizon and its

     employees are agents of the FDOC, and thus immune from suit on the showing

     of two elements: (1) a contractual agreement that Corizon be considered an

     agent, and (2) that Corizon’s employees were acting within the course and scope

     of the contract while providing care to Nelson.

             Section VII.H. of the contract meets the first element. As required by the

     statute, Corizon and FDOC agreed that Corizon and its employees are agents of

     the FDOC while providing services to inmates. The second element is also

     satisfied, as Nelson seeks to hold Corizon liable for the medical care provided by

     its employees, and the provision of medical care is the purpose of the contract.

     Based on the language of the controlling statutes, the allegations in the

     Complaint and the contractual relationship between Corizon and the FDOC,

     Corizon and its employees cannot be sued in tort.

                     D.      Belizaire and Corizon’s Constitutional Liability

                             1.      Belizaire

            42 U.S.C. § 1983 was enacted as part of the Civil Rights Act of 1871 as the

    "Ku Klux Klan Act." The section provides a remedy for persons deprived of


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         14
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 15 of 28 PageID 1197



    federal rights under color of state law:

                     Every person who, under color of any statute, ordinance,
                     regulation, custom, or usage, of any State . . ., subjects, or
                     causes to be subjected, any citizen of the United States or other
                     person within the jurisdiction thereof to the deprivation of any
                     rights, privileges, or immunities secured by the Constitution
                     and laws, shall be liable to the party injured in any action at
                     law, suit in equity, or other proper proceeding for redress.

            Section 1983 "is not itself a source of substantive rights, but a method for

    vindicating federal rights elsewhere conferred by those parts of the United States

    Constitution and federal statutes that it describes." Baker v. McCollan, 443 U.S.

    137, 145 n. 3 (1979). As such, it is a mechanism for bringing claims for federal

    constitutional or statutory violations.

            To prevail on a claim brought through section 1983, a plaintiff "must show

    violation of a constitutionally protected liberty or property interest and deliberate

    indifference to constitutional rights." Rivas v. Freeman, 940 F.2d 1491, 1496

    (11th Cir. 1991); West v. Atkins, 487 U.S. 42, 48 (1988).                                 For individual

    defendants, a successful pleading on this theory requires allegations of deliberate

    indifference. The deliberate indifference showing requires allegations the inmate

    suffered an objectively serious medical need, and the defendant intentionally

    disregarded that need. Farmer v. Brennan, 511 U.S. 825, 833-38, (1994); Estelle

    v. Gamble, 429 U.S. 97, 106 (1976); Hill v. Dekalb Regional Youth Detention

    Center, 40 F.3d 1176, 1191 n.28 (11th Cir. 1994) (recognizing that Supreme Court


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         15
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 16 of 28 PageID 1198



    has defined "deliberate indifference" as requiring more than mere negligence and

    has adopted a "subjective recklessness" standard from criminal law).

            The Supreme Court set the bar high for the objective component, observing

    "the Constitution does not mandate comfortable prisons." Chandler v. Crosby, 379

    F.3d 1278, 1289 (11th Cir. 2004) (citation omitted), and if "prison conditions are

    merely 'restrictive and even harsh, they are part of the penalty that criminal

    offenders pay for their offenses against society.'" Id.                           For claims alleging

    inadequate medical care, a plaintiff must demonstrate "an objectively serious

    medical need, one that, if left unattended, poses a substantial risk of serious harm."

    Taylor v. Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (quotations omitted), and is

    either "one that has been diagnosed by a physician as mandating treatment or one

    that is so obvious that even a lay person would easily recognize the necessity for a

    doctor's attention."         Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)

    (quotation omitted). Second, the plaintiff must show the response "was poor

    enough to constitute an unnecessary and wanton infliction of pain." Taylor, 221

    F.3d at 1258 (quotation omitted). The level of care exercised by the official must

    be worse than mere "accidental inadequacy, negligence in diagnosis or treatment,

    or even medical malpractice actionable under state law." Id. (quotations omitted).

            The subjective component has three requirements: (1) subjective knowledge

    of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is more than


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         16
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 17 of 28 PageID 1199



    gross negligence. Townsend v. Jefferson Cnty., 601 F.3d 1152, 1158 (11th Cir.

    2010.      The Supreme Court has emphasized that the official must have been

    actually aware of the risk of harm: "the official must both be aware of facts from

    which the inference could be drawn that a substantial risk of serious harm exists,

    and he must also draw the inference." Farmer, 511 U.S. at 837. While due

    process prohibits jail officials from exhibiting deliberate indifference to prisoners'

    serious medical needs, the Supreme Court has stated that "a complaint that a

    physician has been negligent in diagnosing or treating a medical condition does not

    state a valid claim of medical mistreatment under the Eighth Amendment." Id. at

    106; Adams v. Poag, 61 F.3d 1537, 1543 (11th Cir. 1995). In Estelle v. Gamble,

    429 U.S. 97, 104 (1976), the court reinstated the district court's dismissal of a

    prisoner's section 1983 complaint for failure to state a claim. Recognizing that the

    plaintiff’s primary claim was that "more should have been done" to diagnose and

    treat a back injury, the Court explained, "[a] medical decision not to order an X-

    ray, or like measures, does not represent cruel and unusual punishment. At most it

    is medical malpractice." Id. at 107. “There is no liability for ‘an official's failure

    to alleviate a significant risk that he should have perceived but did not . . . .’”

    Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996) (quoting Farmer, 511

    U.S. at 838); see Haley v. Gross, 86 F.3d 630, 641 (7th Cir. 1996) (holding that

    “negligence on the part of an official does not violate the Constitution, and it is not


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         17
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 18 of 28 PageID 1200



    enough that he or she should have known of a risk”).

            The constitutional claim against Belizaire is that he delayed sending Nelson

    to a specialist. Belizaire’s only hand in this process was to order follow-up x-rays.

    The referrals to specialists were done by other physicians, and there is no question

    they occurred in a timely manner—sometimes on the same day additional

    specialists were recommended. On this record, Belizaire has no constitutional

    liability.

                             2.      Corizon

            Because Corizon is a corporation, constitutional liability only attaches if an

    official unconstitutional policy or custom of the corporation caused the alleged

    deprivation of constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S.

    658, 691 (1978); Buckner v. Toro, 116 F.3d 450 (11th Cir. 1997) (extending the

    application of Monell to private corporations performing traditional public

    functions); Marsh v. Butler Cnty., Ala., 268 F.3d 1014, 1027 (11th Cir. 2001) (en

    banc) (stating that a “[corporation] is liable under section 1983 only for acts for

    which [the corporation] is actually responsible”), abrogated in part by Bell Atl.

    Corp., 550 U.S. at 561-63. Therefore, a corporation’s liability may not be

    vicarious. City of Canton v. Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S. at

    694.




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         18
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 19 of 28 PageID 1201



            “A policy is a decision that is officially adopted by the [corporation], or

    created by an official of such rank that he or she could be said to be acting on

    behalf of the [corporation]. . . . A custom is a practice that is so settled and

    permanent that it takes on the force of law.” Sewell v. Town of Lake Hamilton, 117

    F.3d 488, 489 (11th Cir. 1997). “To establish a policy or custom, it is generally

    necessary to show a persistent and widespread practice. Moreover, actual or

    constructive knowledge of such customs must be attributed to the governing body

    of the [corporation].” Depew v. City of St. Mary’s, 787 F.2d 1496, 1499 (11th Cir.

    1986). The Supreme Court requires “a plaintiff seeking to impose liability on a

    [corporation] under §1983 to identify a [corporate] ‘policy’ or ‘custom’ that caused

    the plaintiff’s injury.” Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520

    U.S. 397, 403 (1997).

            However, a plaintiff must do more than merely identify a policy—there must

    be allegations and proof the policy was created with “deliberate indifference to its

    known or obvious consequences.” Davis v. DeKalb Cnty. Sch. Dist., 233 F.3d

    1367, 1375-76 (11th Cir. 2000); see also Monell, 436 U.S. 658. That is, “liability

    under §1983 attaches where-and only where-a deliberate choice to follow a course

    of action is made from among various alternatives by the official or officials

    responsible for establishing final policy with respect to the subject matter in

    question.” Pembaur v. Cincinnati, 475 U.S. 469, 483-84 (1986).


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         19
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 20 of 28 PageID 1202



            The Brown Court also narrowed the test for causation when it stated:

            [I]t is not enough for a §1983 plaintiff merely to identify conduct
            properly attributable to the municipality. The plaintiff must also
            demonstrate that, through its deliberate conduct, the municipality was
            the “moving force” behind the injury alleged. That is, a plaintiff must
            show that the municipal action was taken with the requisite degree of
            culpability and must demonstrate a direct causal link between the
            municipal action and the deprivation of federal rights.

    Brown, 520 U.S. at 404 (emphasis in original). A plaintiff’s burden is heavy, and

    the Eleventh Circuit described both the required showing and the reason for

    heightened showing:

            This high standard of proof is intentionally onerous for plaintiffs;
            imposing liability on a municipality without proof that a specific
            policy caused a particular violation would equate to subjecting the
            municipality to respondeat superior liability—a result never intended
            by section 1983. As the Supreme Court has explained, ‘[t]o adopt
            lesser standards of fault and causation would open municipalities to
            unprecedented liability under §1983. In virtually every instance where
            a person has had his or her constitutional rights violated by a city
            employee, a §1983 plaintiff will be able to point to something the city
            “could have done” to prevent the unfortunate incident.

    Gold v. City of Miami, 151 F.3d 1346, 1351 n.10 (11th Cir. 1998); see also Brown,

    520 U.S. at 415 (stating that “[w]here a court fails to adhere to rigorous

    requirements of culpability and causation, municipal liability collapses into

    respondeat superior liability”).

            While a corporation may be liable for deliberate indifference regarding

    medical care, claims of negligence are never enough to satisfy pleading

    requirements, as “should haves” are not grist for constitutional litigation.                        Estelle,
The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         20
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 21 of 28 PageID 1203



    429 U.S. at 106; Adams v. Poag, 61 F.3d 1537, 1543 (11th Cir. 1995).

            The Eleventh Circuit reviewed the necessary showing in McDowell v.

    Brown, 392 F.3d 1283 (11th Cir. 2004). There, the plaintiff brought section 1983

    claims against a Georgia county, claiming policies constituted and resulted in

    deliberate indifference to his medical needs. Specifically, the plaintiff claimed a

    policy of understaffing officers to transport inmates to the hospital caused a delay

    in his transport to the hospital.

            In McDowell, an inmate was seen and treated for back pain at a local

    hospital on June 5, 1997. At 9:30 the next night, he reported an inability to urinate

    and difficulty walking, and medical personnel in the employ of a private medical

    contractor decided to send him back to the hospital. But transporting officers

    could only take one inmate at a time, and another inmate with trauma was

    transported first. The next morning, McDowell’s transport was bumped several

    times by mental health inmates, as his condition was not considered an emergency

    and mental health transports were given priority by policy. Later, McDowell

    reported no feeling in his legs; was examined by a physician; his condition deemed

    emergent; and he was taken to the hospital by ambulance. A spinal abscess was

    diagnosed, and surgery was performed. After surgery, McDowell was an

    incomplete paraplegic. See McDowell at 1286-87.

            McDowell arrived at the 11th Circuit after the district court granted


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         21
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 22 of 28 PageID 1204



    summary judgment to the county. The court noted the longstanding rule that

    municipalities cannot be vicariously liable in section 1983 cases, and a plaintiff

    must show a custom or policy constituted deliberate indifference and a

    constitutional violation. Id. at 1289 (citing Monell, 436 U.S. at 692).

            “This threshold identification of a custom or policy ‘ensures that a

    municipality is held liable only for those deprivations resulting from the decisions

    of its duly constituted legislative body or of those officials whose acts may fairly

    be said to be those of the municipality.’ ” McDowell, 392 F.3d at 1290 (quoting

    Bd. of County Com'rs v. Brown, 520 U.S. 397, 403-04 (1997)). That identification

    “prevents the imposition of liability based upon an isolated incident.” Id. “Rather,

    the incident must result from a demonstrated practice.” Id. The Eleventh Circuit

    concluded that “based on these instructions, McDowell must establish that the

    county’s policy was to understaff the field division, and that this practice left the

    division unable to execute medical transports.” Id.

            McDowell could not “point to another occasion when the Jail's

    understaffing, and resulting inability to transport, contributed to or exacerbated an

    inmate's medical condition.” Id. Therefore, the court determined this occurrence

    was an “isolated incident” rather than a “persistent” or “widespread” policy. Id. at

    1290-91.




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         22
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 23 of 28 PageID 1205



            Next, the McDowell court analyzed whether the “municipality's action was

    ‘taken with the requisite degree of culpability . . . with deliberate indifference to its

    known or obvious consequences.’” Id. at 1291 (citing Davis ex rel. Doe v. Dekalb

    County Sch. Dist., 233 F.3d 1367, 1375-76 (11th Cir. 2000)). The court found

    McDowell could not rely on a “generalized policy of understaffing, and a resultant

    inability to transport.” Instead, he had to show the county had a “deliberate intent”

    to inadequately staff the jail. Id.

            Relying on the Supreme Court's decision in Brown, the McDowell court

    found that in a case “where the plaintiff claims that a municipality's facially valid

    actions violated his constitutional rights . . . , ‘rigorous standards of culpability and

    causation must be applied to ensure that the municipality is not held liable solely

    for the actions of its employee.’” Id. (quoting Brown, 520 U.S. at 405). “Congress

    did not intend municipalities to be held liable unless deliberate action attributable

    to the municipality directly caused a deprivation of federal rights.” Brown, 520

    U.S. at 415, 117 S.Ct. 1382 (emphasis in original). For municipal action “to meet

    this burden, a plaintiff must demonstrate that the lawful action was ‘taken with

    deliberate indifference as to its known or obvious consequences.’ ” McDowell, 392

    F.3d at 1291 (quoting Brown, 520 U.S. at 407). A “showing of simple or even

    heightened negligence is not enough.” Id. (citing Brown at 407).




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         23
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 24 of 28 PageID 1206



            Applying these rules, the Eleventh Circuit found McDowell's argument

    without merit. The court determined there was no evidence the governing body

    knew of any potential medical concerns caused by its decision, and found the

    policy to be sound. Id. (stating that the policy to transport inmates or call an

    ambulance was a “clear, simple directive that said if you cannot transport with

    your resources you are to call an ambulance for needed medical transportation”).

    McDowell could not establish “that the Board would anticipate that inmates would

    not receive timely medical attention.” Id. at 1292. Thus, the court found the

    alleged constitutional violation was not a “highly predictable consequence” of the

    county's failure to budget and staff the jail. Id.

            The court then considered causation. The county's “deliberate conduct” had

    to be the “moving force” behind McDowell's injury. Id. The court recognized the

    Supreme Court’s caveat in Brown that “[t]o prevent municipal liability for a . . .

    decision from collapsing into respondeat superior liability, a court must carefully

    test the link between the policymaker's inadequate decision and the particular

    injury alleged.” Id. (quoting Brown, 520 U.S. at 410). To “test the link” between

    the injury and the County's conduct, the McDowell court looked “to whether a

    complete review of the budget decision (and the resulting understaffed Jail) reveals

    that the Board should have known that the injuries were a ‘plainly obvious

    consequence’ of that decision.” Id. (stating that “[w]hile it may be true that the


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         24
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 25 of 28 PageID 1207



    Board’s budget decision would make a violation of his constitutional rights ‘more

    likely,” that alone cannot ‘give rise to an inference that a policymaker’s failure to

    scrutinize the [budget]. . . produced a specific constitutional allegation)(quoting

    Brown at 411). Again, relying on Brown, the court went on to state that “liability

    must be premised on a finding that “this” budget decision was ‘highly likely to

    inflict the particular injury’ McDowell suffered.” Id. at 1292 (quoting Brown at

    411) (emphasis in original). The McDowell court stated:

            McDowell did not proffer testimony that members of field division
            believed they could not perform medical transports because of
            understaffing. Additionally, McDowell did not demonstrate that the
            County was the moving force behind his injury, given that the Jail was
            instructed to request an ambulance to transport medical cases to Grady
            when the field division was unavailable. Finally, the record indicates
            that the consequences associated with the Jail's failure to transport
            McDowell to the hospital in a timely fashion never happened before.
            To hold a municipality liable for any conceivable constitutional
            violation, whether based on past concrete injury or mere speculation,
            would erode its ability to manage and govern.

            Id. at 1292-93.

            Nelson has two methods to plead Corizon’s unconstitutional policy: (1) an

    officially promulgated unconstitutional policy, or (2) a widespread unconstitutional

    and unofficial custom or practice created by a policymaker for Corizon. Nelson

    must also allege the policy was created with knowledge that his injuries were a

    highly probable consequence of the policy’s creation. Nelson claims Corizon had

    several policies, but they all amount to the same: Corizon a custom and practice of


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         25
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 26 of 28 PageID 1208



    delaying and denying care to maximize its profits.4 There was no such policy, but

    even if there was, the Complaint and the record leave an insurmountable causation

    hole, as Corizon physicians promptly sent Nelson to specialty physicians upon

    recognition of his medical needs. Not once was he denied those referrals. From

    the first referral, care was directed by those specialists. If there was a rule to deny

    care based on cost, someone sure forgot to inform the referring physicians.

            III.     CONCLUSION

            For the foregoing reasons, the Corizon Defendants request that this Court

    grant their motion to dismiss or for summary judgment.



                                                        By:        /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




    4
      That this claim is unsupportable is known to Nelson’s attorneys. Medical records in their possession show he was
    referred to specialists within days of his incarceration, and nothing suggested by specialists was ever denied.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                           26
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 27 of 28 PageID 1209



                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 28th day of May, 2019, I electronically
    filed the foregoing with the Clerk of the Court by using the Court’s ECF Filing
    System, which will send a copy of the foregoing via electronic mail to the
    following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Dmheiser1@gmail.com

     Paul G. Rozelle, Esq.                               David O. Doyle, Jr., Esq.
     Attorneys for Defendant Gualtieri                   Julie A. Tyk, Esq.
     Pinellas County Sheriff General                     Attorneys for Defendant Maxim
     Counsel’s Office                                    Pearson Bitman, LLP
     10750 Ulmerton Road                                 485 N. Keller Road, Suite 401
     Largo, FL 33778                                     Maitland, FL 32751
     Phone: 727.582.6274                                 Phone: 407.647.0090
     Fax: 727.582.6459                                   Fax: 407.647.0092
     Email: prozelle@pcsonet.com                         Email: ddoyle@pearsonbitman.com
     Amarcott1@pcsonet.com                               jtyk@pearsonbitman.com
                                                         jpreston@pearsonbitman.com
                                                         lrover@pearsonbitman.com




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         27
 Case 8:19-cv-00449-CEH-JSS Document 53 Filed 05/28/19 Page 28 of 28 PageID 1210



     Mindy McLaughlin, Esq.
     Gabrielle Osborne, Esq.
     Attorneys for Defendants Swick and
     All Florida Orthopaedic Assoc.
     Beytin, McLaughlin, McLaughlin,
     O’Hara, Bocchino & Bolin, P.A.
     1706 E. Eleventh Avenue
     Tampa, FL 33605
     Phone: 813.226.3000
     Fax: 813.226.3001
     Email: jvbarnes@law-fla.com;
     Law-fla@outlook.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                         28
